DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1 – 14 are pending.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 5, 2020 was filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 2 – 14 are objected to because of the following informalities: claims 2 – 14 recite the limitation “an apparatus’ and should recite “the apparatus”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberger (U.S. Patent No. 2025247 A) in view of Grechishkin (U.S. Patent Publication No. 2006/0128282 A1).

    PNG
    media_image1.png
    448
    375
    media_image1.png
    Greyscale
Regarding Independent Claim 1, Rosenberger teaches a portable surface cleaning apparatus (Fig. 1) comprising: a base (Annotated Fig. 2), a tank (hopper, 1), associated with said base (Annotated Fig. 2), at a top thereof (Annotated Fig. 2), said tank (1) being configured to contain at least one abrasive material (col. 1, lines 1 – 2);  5at least one mixing valve (mixing chamber, 13)  associated with said base (Annotated Fig. 2) and said at least one mixing valve (13) being connected with said tank (1) so as to receive said abrasive material contained in said tank (1)  and mix said abrasive material with a predetermined amount of compressed air (Col. 2 lines 35 – 44); 10an adjusting member (handwheel, 21) configured to enable a selection of a predetermined value indicating an amount of said abrasive material to be mixed with said compressed air in said at least one mixing valve (13; page 2, Col. 1 lines 2 – 72); a shutter device (resilient ring, 37)  associated with said at least one mixing valve (13), a drive means (lever, 16 with operating rod, 18) for connecting said adjusting member (21) 15with said shutter device (37), said shutter device (37) being operable remotely by said adjusting member (21; Col. 1 lines 2 – 37), through said drive means (16/18), in order to vary  said amount of said at least one abrasive material to be mixed with  a flow of said compressed air of a value proportional to said value indicating said amount of said abrasive material (13; page 2, Col. 1 lines 2 – 72), wherein said drive means (16/18) including a drive shaft (18) associated with an 20end of said adjusting member (21), said drive shaft (18) being operable in 2rotation by said adjusting member (21) around an axis, in order to perform manually adjusting operations of said amount of said at least one abrasive material to be mixed (page 2, Col. 1 lines 2 – 72).  
Rosenberger does not teach the portable surface cleaning apparatus wherein said drive shaft being associated at an opposite end with a gear assembly configured to transmit a motion from said drive shaft to said shutter 25device.
Grechishkin, however, teaches the portable surface cleaning apparatus (Fig. 1) wherein said drive means (slide valve rod, 220)  including a drive shaft (hollow cone, 234) associated with an 20end of said adjusting member (screw cap, 262), said drive shaft (240) being operable in 2rotation by said adjusting member (262) around an axis, in order to perform manually adjusting operations of said amount of said at least one abrasive material to be mixed (Paragraph [0079]), said drive shaft  (234) being associated at an opposite end with a gear assembly (driving gear, 256 with driven gear, 254) configured to transmit a motion from said drive shaft  (234) to said shutter 25device (222).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Rosenberger to further include drive means  including a drive shaft associated with an 20end of said adjusting member, said drive shaft  being operable in 2rotation by said adjusting member around an axis, in order to perform manually adjusting operations of said amount of said at least one abrasive material to be mixed, said drive shaft  being associated at an opposite end with a gear assembly configured to transmit a motion from said drive shaft to said shutter 25device, as taught by Grechishkin, to provide an apparatus where the user can remotely control the metering of the abrasive input to the mixer to provide a uniform abrasive density in the jet flow.
Regarding Claim 2, Rosenberger, as modified, teaches the apparatus (Fig. 1) wherein said adjusting member (21) comprises a rotary knob (Fig. 1) configured to enable setting of said value indicating said amount of said abrasive material to be mixed with said compressed air in said at least one 5mixing valve, so that precision and reproducibility of a cleaning process is achieved by a user.  
Rosenberger does not explicitly teach provided the rotary knob with a numerical scale, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the knob with a numerical scale as claimed  since it has been held that
omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art/
Regarding Claim 3, Rosenberger, as modified, teaches the apparatus (Fig. 1) wherein said axis (vertical axis of rod, 18), around which said drive shaft (18) is operable in rotation, is basically longitudinal to said apparatus (Fig. 1).  
Regarding Claim 4, Rosenberger, as modified, teaches the apparatus (Fig. 1) wherein said axis (vertical axis of rod, 18) is placed outside of said tank (1; Fig. 1).  
Regarding Claim 10, Rosenberger, as modified, teaches the apparatus (Fig. 1) wherein said adjusting member (21) is arranged at an upper portion of said tank (1; Fig. 1), at a distance from said base (Annotated Fig. 2) to enable a comfortable use of said adjusting member (21).  
Regarding Claim 11, Rosenberger, as modified, teaches the apparatus (Fig. 1) wherein said adjusting member (21) is mounted on a 5support member (23) associated with a closure means (24), said closure means (24) being configured to close at the top of said tank (shoulder, 24 closes off movement of rod, 18 at the top of the tank).  
Regarding Claim 12, Rosenberger, as modified, teaches the apparatus (Fig. 1) wherein said support member (23) is associated with a tightening member (set screw, 28) such as to block an angular position of said drive shaft (18; Page 2, lines 2 – 15).  
Allowable Subject Matter
Claims 5 – 9 and 13 – 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Art made of record, however, not relied upon for the current rejection is as follows:  U.S. Patent No. 8,057,279 B2 to Connelly teaches a particulate blasting apparatus includes a blast vessel having an interior for storing abrasive particulate. The blast vessel has an inlet for introducing a pressurized gas into the interior of the blast vessel and an outlet for allowing the passage of the pressurized gas and particulate. A flexible blast hose is coupled at one end to the outlet for directing particulate flow from the outlet and a blast nozzle is coupled to an opposite end of the blast hose. A metering valve regulates different amounts of particulate flow from the blast vessel through the outlet. A flow actuator is coupled to the metering valve for actuating the metering valve. A controller associated with the blast nozzle in communication with the actuator controls the actuator from the blast nozzle during blasting operations.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Primary Examiner, Art Unit 3723